Citation Nr: 0404024	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  97-29 455	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for premature 
ventricular contractions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to June 
1996.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon that, in pertinent part, denied the 
veteran's claims for service connection for hypertension and 
premature ventricular contractions.  The veteran was notified 
of the rating action in July 1996.  He filed a notice of 
disagreement in April 1997.  The RO issued a statement of the 
case in August 1997 and received the veteran's substantive 
appeal in September 1997.  

These matters were previously before the Board in October 
1998, August 2000 and most recently in September 2001; when 
the case was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  

In July 2003, the veteran submitted evidence directly to the 
Board, namely a 1975 service personnel record and a newspaper 
article dealing with hypertension.  The veteran waived 
initial RO review of the evidence and the Board has accepted 
the evidence for inclusion into the record.  See, 38 C.F.R. 
§ 20.800 (2003).  

FINDINGS OF FACT

1.  Isolated high blood pressure readings did not result in a 
diagnosis of hypertension in service.  

2.  Hypertension was not clinically demonstrated until 
several years after service and such has not been shown to be 
due to service.  

3.  Premature ventricular contractions have not been 
objectively shown post service and do not result in heart 
disability.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2003); 
38 C.F.R. § 3.303 (2003).

2.  The criteria for service connection for premature 
ventricular contractions have not been met.  U.S.C.A. §§ 
1110, 5103A, 5107 (West 2003); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to these claims because 
they are currently pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims of 
service connection for hypertension and premature ventricular 
contractions and that the requirements of the VCAA have been 
satisfied.

As it pertains to the duties to notify under the VCAA, by way 
of the July 1996 rating decision, a December 1996 rating 
decision, the August 1997 Statement of the Case, and the 
January 2000, April 2001, March 2003 and May 2003 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic laws and 
regulations governing his claims for service connection for 
hypertension and premature ventricular contractions and the 
bases for the denial of the claims.  Moreover, the Board 
finds that they have been given notice of the information and 
evidence needed to substantiate the claims, and, as evidenced 
by various letters soliciting information and/or evidence 
(see, e.g., RO letters of November 1998, September 2000 and 
December 2001) have been afforded opportunities to submit 
such information and evidence.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court recently held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id., slip op at 16-17.

In the present case, the veteran submitted his claims for 
service connection for hypertension and premature ventricular 
contractions in June 1996.  Following the RO's December 1996 
denial of the veteran's claims, the Board remanded the 
matters in October 1998 and August 2000 to cure certain 
procedural and evidentiary defects.  Thereafter, on November 
9, 2000, the VCAA was enacted.  In December 2001, pursuant to 
the VCAA, the RO advised the veteran of the information and 
evidence not of record that is necessary to substantiate his 
claim for service connection.  In the discussion contained in 
that letter, the veteran was effectively furnished notice of 
the types of evidence that he needed to send to VA in order 
to substantiate his claim, as well as the types of evidence 
VA would assist in obtaining.  In addition, the veteran was 
informed of his responsibility to identify, or to submit 
directly to VA, medical evidence showing a current disability 
and a link between the claimed disability and service.  He 
was also asked to provide additional information regarding 
the whereabouts of Dr. Wilson.  The RO specifically informed 
the veteran of the evidence he needed to submit, i.e., 
evidence of a current disability, an injury or disease in 
service and a relationship between his current disability and 
service.  Furthermore, RO specifically requested that the 
veteran provide it with or identify any (and all) additional 
evidence that could help substantiate his claims, including 
complete authorizations to obtain VA and private medical 
evidence.  

Thus, given the particular fact that the June 1996 appealed 
rating decision predated the enactment of the VCAA, the Board 
finds that any potential defect created by such an 
adjudication was properly cured when the RO furnished the 
veteran the letters in December 2001 and December 2002 (with 
respect to inability to obtain private treatment records), 
with subsequent re-adjudication of his claims in March and 
May 2003 in response to the VCAA.  

For the above reasons, the Board finds that the RO's notice 
in December 2001 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, supra (preadjudicatory VCAA notice and 
the content of the notice requirement).

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

The Board also finds that all necessary development has been 
accomplished.  VA outpatient treatment records have been 
associated with the claims folder, and, as indicated above, 
the RO has sought authorization to obtain any outstanding 
private outpatient treatment records.  The veteran has 
indicated receiving private medical treatment in the 1970's 
by Dr. Wilson.  The veteran was unable to locate Dr. Wilson.  
In December 2002, the RO attempted unsuccessfully to contact 
Dr. Wilson.  Thereafter, in December 2002, the RO notified 
the veteran that it was unable to obtain the identified 
records.  Accordingly, the Board finds that VA has made 
reasonable efforts to locate the private treatment records 
and that any further efforts to obtain the records would be 
futile.  38 C.F.R. § 3.159(c)(1).  

Additionally, the veteran has alleged that portions of his 
service medical records were purged by an inexperienced 
corpsman.  However, the veteran's service medical records are 
of record.  The records, which total three volumes, were 
certified by the service department.  Accordingly, the Board 
accepts the submitted service medical records as genuine and 
accurate and finds that further requests for any additional 
service medical records would be futile.  See generally, 
38 C.F.R. § 3.200, 3.203 (2003).  

The veteran was afforded review of his claims folder by VA 
examiners or VA examinations in August 1996, September 1997, 
November 1999, February 2001, and March 2003.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Background

The veteran's service medical records include an annual 
physical examination in May 1983 on which it was noted that 
he had increased systolic blood pressure only in the setting 
of a physical examination.  Blood pressure on this 
examination was 136/80 and a clinical evaluation of the 
veteran's heart found no abnormalities.  On an annual 
physical examination in December 1986, blood pressure was 
126/82.  Clinical evaluation of the veteran's heart again 
found no abnormality.  Sinus bradycardia was detected on 
electrocardiogram and noted to be within normal limits.  On a 
quadrennial examination in January 1991, the veteran was 
noted to have sinus bradycardia with first degree AV block.  
Blood pressure on that examination was 120/80 and clinical 
evaluation of the heart was normal.  A history of premature 
ventricular contractions was noted on the veteran's report of 
medical history in conjunction with his February 1996 medical 
examination for service retirement.  A history of borderline 
blood pressure--rule out labile hypertension was also noted.  
It was further indicated that there was no problem "now."  
Blood pressure on the veteran's retirement examination was 
136/80.  Clinical evaluation of the heart was normal.  When 
evaluated for complaints of ear pain in April 1996, blood 
pressure was 130/90.  On a follow-up evaluation for ear pain 
in May 1996, blood pressure was 132/90.

During an initial VA examination in August 1996, the veteran 
reported a history of palpations, which dated back to his 
early thirties.  He related that on one occasion, he had an 
electrocardiogram taken and that the results were interpreted 
as showing frequent premature ventricular contractions.  He 
noted that in the last year, he had experienced symptoms 
approximately three times, which consisted of a very brief 
fluttering in the chest, without associated syncope, near 
syncope, or chest pain.  He also reported that he had a 
history of variable elevations of his blood pressure.  He 
related in the past, he had been told that he had labile 
hypertension and that he saw elevations of his blood pressure 
readings in the 1980's.

The physical examination showed that the veteran's pulse was 
68 and his blood pressure 156/92.  When the veteran's blood 
pressure was remeasured 30 minutes later, it was 152/92.  His 
heart had a regular rate and rhythm, normal S1 and S2, with 
no murmurs, rubs, or gallops.  The diagnoses included the 
following:  (1) Past history of symptomatic premature 
ventricular contractions, currently minimally symptomatic on 
no therapy, with no evidence of any associated heart disease, 
and (2) labile hypertension, with multiple readings 
documented in his chart, but elevation of his blood pressure 
noted on current examination.  The VA physician noted that he 
had reviewed the veteran's service records and that they 
showed multiple normal blood pressure readings from 1991 to 
April 1996.  According to the physician, however, the 
veteran's current blood pressure reading was significantly 
elevated and higher than any of those documented in his 
chart.

When examined by VA in September 1996 for a history of neck 
pain and skin disease, the veteran's blood pressure was 
161/89.

On VA heart examination conducted by a VA nurse practitioner 
in November 1999, the veteran reported that, in the early 
1970's, he was told that he had hypertension.  The veteran 
stated that his systolic blood pressure readings ranged from 
140 to160 and that his diastolic pressure usually ran in the 
nineties.  He indicated that he was first aware of premature 
ventricular contractions in the late 1970's.  The veteran 
noted that he had premature ventricular contractions every 
few weeks to every few months, and that the last time he had 
them was several weeks ago.  The veteran described his 
symptoms as a "flip-flop" feeling in his chest.

The physical examination showed a blood pressure reading of 
130/80.  The veteran's chest, and respirations were 
nonlabored at rest and clear to auscultation.  Upon cardiac 
examination, the veteran demonstrated S1 and S2, without 
murmurs, and there was a regular rate and rhythm.  There was 
no edema and posterior tibialis pulses were two plus.  The 
results of a November 1998 echocardiogram were interpreted as 
showing no left ventricular hypertrophy.  The left ventricle 
size was normal, and there was a normal ejection fraction at 
62percent.  The examiner noted that the electrocardiogram was 
normal, specifically normal left ventricular function and 
ejection fraction.  According to the examiner, the veteran 
also underwent a treadmill test.  The examiner noted that the 
veteran exercised 11 minutes and 30 seconds and that his peak 
heart rate was 157 beats per minute.  The veteran had 93 
percent target heart rate, and 15.9 metabolic equivalents 
(METS), no clinical symptoms typical of ischemia, and no 
electrocardiogram changes consistent with ischemia.  The 
examiner noted that the result was negative at high workload.  
According to the examiner, the veteran's November 1999 
electrocardiogram was interpreted as showing sinus 
bradycardia, and otherwise, a normal electrocardiogram.  The 
examiner stated that a November 1999 chest X-ray was 
interpreted as showing no evidence of congestive heart 
failure or cardiomegaly.

Upon review of the veteran's service medical records, the 
examiner noted that past readings were not indicative of 
hypertension, even with the newest guidelines.  According to 
the examiner, there was an occasional, isolated elevated 
blood pressure measurement.  The examiner stated the 
diagnosis of hypertension, without end-organ damage, required 
multiple (usually three) measurements of elevated blood 
pressure readings when the patient was without stress.  The 
examiner indicated the chart review did not document that.  
She reported that the significance of premature ventricular 
contractions was correctly related to the evidence of heart 
disease.  In the absence of heart disease, premature 
ventricular contractions were not considered pathologic.  
There was no evidence of premature ventricular contractions 
upon a review of the veteran's chart.  According to the 
examiner, the veteran did report symptoms, which could have 
been premature ventricular contractions, occurring very few 
weeks to months, but he had no evidence of heart disease, 
either by history or by diagnostic testing.  The examiner 
stated that the veteran's echocardiogram, exercise treadmill 
test, chest X-ray, and laboratory results were normal and 
without evidence of heart disease.

A VA outpatient treatment record dated in May 2000 notes that 
the veteran on physical examination had a blood pressure of 
130/90.  He was assessed with borderline hypertension and was 
advised concerning diet and exercise.

In November 2000 and in response to the Board's August 2000 
remand requesting a further opinion by a VA physician be 
provided as to whether the veteran had hypertension or 
premature ventricular contractions, a VA examiner noted that 
he had conducted a thorough review of the veteran's claims 
file.  He reported that a review of the records indicated 
that the veteran has multiple readings of blood pressure, 
which are above normal range, sometimes in the 140's systolic 
to 90's diastolic.  He further noted that the majority of the 
veteran's blood pressure measurements that are recorded in 
the chart have been within normal range.  He further stated 
that there was no evidence in the file to indicate that the 
veteran carries a diagnosis of hypertension and, 
consequently, hypertension was not manifested during service 
or within the first post service year.  With respect to the 
veteran's claim of premature ventricular contractions, the 
examiner noted that there was evidence in the file showing 
that the veteran reported occasional skipped beats but he 
added he could see no documentation of premature ventricular 
contractions.  He specifically noted that the veteran's 
electrocardiograms and exercise treadmill test did not 
indicate that he has frequent premature ventricular 
contractions.  He added that in any case, the presence of 
isolated premature ventricular contractions without 
structural heart disease carries no clinical significance.  
In summation, he stated that the veteran had a documented 
history of abnormal blood pressure readings which did not 
meet the criteria for the diagnosis of hypertension and that 
all the objective evidence available indicated that he did 
not have clinically significant heart disease.

When examined by VA in February 2001, the veteran complained 
that he wanted "to document that I have a history of high 
blood pressure and PVC's but I am now healthy and don't have 
any complaints."  The veteran stated that he had occasional 
readings of high blood pressure but was not normally 
hypertensive as far as he knew.  He also stated that he had 
rare sensation of palpations and one clinic visit years ago, 
which he stated documented on electrocardiogram premature 
ventricular contractions.  He said that he noticed extra 
beats a week.  On physical examination, the veteran's blood 
pressure was 128/84 and on recheck 130/86.  He had no jugular 
venous distension when seated upright.  His heart had regular 
rate and rhythm with no murmurs or gallop.  There was clear 
S1 and S2 without S3.  There was also physiologic splitting 
of ST and no displaced point of maximal impulse.  
Electrocardiogram revealed normal sinus rhythm without 
evidence of chamber hypertrophy or conduction abnormality.  
He was assessed with a normal cardiac examination.  The 
examiner noted that there was no evidence of changes 
consistent with chronic hypertension.

VA outpatient treatment records compiled between February and 
November 2001 show four separate blood pressure readings 
ranging from a systolic low of 117 to a high of 147 and a 
diastolic low of 73 to a high of 84.

A VA cardiologist reviewed the veteran's claims file in 
January 2003 in order to comment on whether the veteran had 
hypertension and, if so, did he have it during his active 
service or within the first service year and also to answer 
the question of whether the veteran has premature ventricular 
contractions.  The reviewing physician noted that except for 
a rare recording of elevated systolic blood pressure in the 
recent past he could find no consistent evidence of 
hypertension in service.  He stated that the veteran's past 
medical records clearly documented an overwhelming pattern of 
normal blood pressure.  He observed that in the recent past 
the veteran's blood pressures recorded in VA clinic have been 
elevated but that these are isolated recordings and that one 
cannot make the diagnosis of chronic hypertension on this 
evidence alone.  He also added that a review of the veteran's 
claims file dating back to 1974 showed consistently that the 
veteran did not have hypertension during his period of active 
duty or within the one-year period following his separation 
from service.  With respect to the veteran's premature 
ventricular contractions, the reviewing physician noted that 
he could find no single piece of evidence to show 
documentation of premature ventricular contractions.  He 
added that he could find no evidence whatsoever to document 
cardiovascular disease, past or present in the veteran.

In March 2003, the veteran submitted into evidence a listing 
of self-measured blood pressure readings.  These readings 
obtained during a four-week period range from a systolic low 
of 128 to a systolic high of 167 and from a diastolic low of 
80 to a diastolic high of 96.  A March 2003 VA outpatient 
treatment note shows a blood pressure reading of 154/94.  The 
veteran was prescribed Lisinopril, 10 milligrams per day, for 
control of his blood pressure.  A diagnosis of hypertension, 
not otherwise specified was listed.  

On a VA examination in March 2003, the veteran's heart had 
regular rate and rhythm, S1 and S2 without murmurs.  The 
examiner noted that blood pressure was slightly elevated on 
this examination but on review of the claims file he found a 
history of isolated blood pressures, but certainly not enough 
evidence to identify as chronic hypertension.  He observed 
that on physical examination he could find no evidence of 
cardiovascular disease, no evidence of premature ventricular 
contractions in the record other than what the veteran 
reported, a normal echocardiogram.  He said that upon 
physical examination and review of the veteran's claims file 
he believed that the assessment made by the veteran's last 
reviewing VA physician was true and accurate.  He added he 
concurred with this physician's report.

Additional evidence submitted by the veteran directly to the 
Board and received in July 2003, consist of a newspaper 
article about hypertension and a copy of the veteran's 
fitness report signed by his Commanding Officer in August 
1975.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2003).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).



A.  Hypertension

Upon review of all of the evidence of record the Board finds 
that service connection for hypertension is not warranted.  
In this regard, the evidence does not show that the veteran 
suffered from hypertension during service or within a year 
following service.  His service medical records include 
several isolated elevated blood pressure readings.  However, 
they also show several normal readings.  Moreover, the Board 
finds probative the VA examiners' opinions that isolated 
elevated blood pressure readings did not result in 
diagnosable hypertension during service or a short time 
thereafter.  The Board acknowledges that recently, in March 
2003, the veteran was diagnosed with hypertension, not 
otherwise specified, and prescribed Lisinopril.  However, 
even as such, there still remains no competent evidence of 
record linking any current hypertension to service.  

The Board has carefully considered statements by the veteran 
to the effect that hypertension was first manifested in 
service.  However, as a layperson without the appropriate 
medical training and expertise, he is not competent to 
provide probative (persuasive) evidence on a medical matter.  
See Bostain, 11 Vet. App. at 127 citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In this case, as indicated above, the competent and 
persuasive evidence militates against the claim.

For the foregoing reasons, the claim for service connection 
for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application in this appeal.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Premature Ventricular Contractions

As it pertains to the claim for service connection for 
premature ventricular contractions, the Board notes that a 
history of premature ventricular contractions was noted 
during service.  However, neither during service or post-
service has such condition resulted in a heart disability.  
In this regard, examinations of the heart in 1986 and at 
discharge were normal.  Post service, in 1996, the veteran 
reported that premature ventricular contractions consisted of 
a brief fluttering of the chest and only occurred three times 
over the past year.  Examinations in 1996 showed a normal 
heart examination.  Results of cardiological testing in 1999 
also revealed no evidence of a chronic heart disability.  The 
examiner opined that premature ventricular contractions were 
pathologic in nature and not the result of underlying heart 
disability.  Moreover, during the February 2001 VA 
examination, the veteran appeared to acknowledge that 
premature ventricular contractions did not result in a 
disability.  He was assessed during that examination with 
normal heart.  The VA examiner in March 2003 was unable to 
objectively confirm the presence of premature ventricular 
contractions but concurred with prior assessments that the 
veteran did not have cardiovascular disease.  Finally, there 
is no evidence to show that premature ventricular 
contractions impact the veteran's ability to maintain 
employment.  

On the basis of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a heart disability, claimed as 
premature ventricular contractions.  In this regard, while 
premature ventricular contractions were noted in service, 
they have not resulted in a disabling condition or have been 
show to be related to any heart disability.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability-has not been 
met.

For the foregoing reasons, the claim for service connection 
for premature ventricular contractions must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application in this appeal.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for hypertension is denied.  

Service connection for premature ventricular contractions is 
denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



